I N THE COURT OF APPEALS

                                                                            FILED
                                                                             February 5, 1996

                                                                           Cecil Crowson, Jr.
                                                                            Appellate C ourt Clerk
W ANDA SHARP, I ndi vi dua l l y a nd a s )            ANDERSON CI RCUI T
M t h e r a nd Ne xt Fr i e nd of
  o                                               )    C. A. NO. 03A01- 9508- CV- 0028 2
J OSEPH RI GGS,                                   )
                                                  )
              Pl a i nt i f f s - Appe l l a nt s )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
vs .                                              )    HON. J AMES B. SCOTT, J R.
                                                  )    J UDGE
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
ANDERSON COUNTY a nd ANDERSON                     )    AFFI RMED AND REMANDED
SCHOOL BOARD OF EDUCATI ON,                       )
              De f e nda nt s - Appe l l e e s )




GLENN R. W       ALTER, Kr a me r ,     Ra ys on,     Le a ke ,   Rodge r s & M ga n,
                                                                               or             Kn o x -
v i l l e , f or a ppe l l a nt .


MARTI N L. ELLI S a nd VONDA M            .       LAUGHLI N,       But l e r ,   Vi ne s   & Ba b b ,
Kn o x v i l l e , f or a ppe l l e e s .




                                        O P I N I O N



                                                                                    M M r a y, J .
                                                                                     c ur
       Thi s i s a n a ppe a l f r om a j udgme nt gr a nt i ng a mot i on f or s umma r y

j u d g me n t i n f a vor of t he de f e nda nt s - a ppe l l e e s a nd di s mi s s i n g t h e

p l a i nt i f f s ' c ompl a i nt .          W a f f i r m t he j udgme nt of t he t r i a l c our t .
                                               e



       Thi s       a c t i on   wa s        i ns t i t ut e d      unde r     t he    pr ovi s i ons        of      t he

Go v e r n me nt a l Tor t Li a bi l i t y Ac t , T. C. A. § 29- 20- 103, e t s e q.                                Th e

p l a i nt i f f s a l l e ge d t ha t t he pl a i nt i f f , J os e ph Ri ggs , a mi nor , wa s

a s t u d e nt a t Cl i nt on Hi gh Sc hool a nd wa s i nj ur e d whi l e e nga ge d i n

" h o r s e p l a y" wi t h a not he r s t ude nt .                 The y f ur t he r a l l e ge d M . Fr a n k
                                                                                                    r

Fr a g o me ni ,       a   t e a c he r ,        wa s   ne gl i ge nt       in   a c t i ve l y     i ns t i ga t i ng ,

e n c o u r a gi ng a nd i nc i t i ng a da nge r ous a c t i vi t y ( hor s e pl a y) whi c h h e

kne w or         s houl d ha ve          known wo u l d l e a d t o s e r i ous                    i nj ur y.       Th e

p l a i nt i f f s     f ur t he r     c ha r ge d      t he       de f e nda nt s   wi t h       ne gl i ge nc e     in

f a i l i ng t o a de qua t e l y moni t or t he a c t i vi t i e s of t e a c he r s r e ga r d i n g

e n f o r c e me nt of s c hool r ul e s .



       The de f e nda nt s f i l e d a n a ns we r                    i n whi c h t he y a l l e ge d,           i nt e r

al i a,        i mmuni t y, a s s umpt i on of r i s k, a nd c ompa r a t i ve f a ul t .                         Th e y

f ur t h e r    a l l e ge d t ha t         t he pr oxi ma t e c a us e of            t he i nj ur y wa s t h e

n e g l i g e nc e of t he mi nor pl a i nt i f f .                 Subs e que nt t o t he i r a ns we r , t h e

d e f e n d a nt s ,    pur s ua nt         t o Rul e        56,    T. R. C. P. ,    f i l ed a        mot i on f o r

s u mma r y j udgme nt on t he gr ounds t ha t t he r e wa s no ge nui ne i s s ue o f

a ma t e r i a l f a c t .           I n s uppor t t he r e of ,          t he de f e nda nt s r e l i e d u p o n

t he d e p os i t i ons of Fr a nk Fr a gome ni a nd J os e ph Ri ggs .                             The y f ur t h e r

f i l e d t he a f f i da vi t s            of     Sc ot t    Euge ne Da ughe r t y,          J us t i n W l l i a m
                                                                                                          i



                                                               2
Howa r d a nd Br a dl e y Aa r on Ha c kne y,            al l   s t ude nt s    at    Cl i nt on Hi g h

Sc h o o l a nd wi t ne s s e s t o t he i nc i de nt i n que s t i on.



       The pl a i nt i f f s f i l e d a r e s po n s e t o t he de f e nda nt s '        mot i on f o r

s u mma r y     j udgme nt      r e l yi ng   upon   t he   t e s t i mony     a t t a c he d   to   t he

d e f e n d a nt s '   mot i on a nd t he a f f i da vi t of J os e ph Ri ggs .



                                        STANDARD OF REVI EW



         The s t a nda r ds gove r ni ng a n a ppe l l a t e c our t ' s r e v i e w of a
       t r i a l c our t ' s a c t i on on a mot i on f or s umma r y j udgme nt a r e
       we l l s e t t l e d. Si nc e ou r i nqui r y i nvol ve s pur e l y a que s t i on
       o f l a w, no pr e s umpt i on of c or r e c t ne s s a t t a c he s t o t he t r i a l
       c o u r t ' s j udgme nt , a nd our t a s k i s c onf i ne d t o r e vi e wi ng t he
       r e c or d t o de t e r mi ne wh e t he r t he r e qui r e me nt s of Te nn. R.
       Ci v . P. 56 ha ve be e n me t . Cowde n v. Sovr a n Ba nk/ Ce nt r a l
       So u t h, 816 S. W 2d 741, 744 ( Te nn. 1991) . Te nn. R. Ci v. P.
                                .
       5 6 . 0 3 pr ovi de s t ha t s umma r y j u d g me nt i s onl y a ppr opr i a t e
       wh e r e : ( 1) t he r e i s no ge nui ne i s s ue wi t h r e ga r d t o t he
       ma t e r i a l f a c t s r e l e va nt t o t he c l a i m or de f e ns e c on t a i n e d
       i n t he mot i on, Byr d v . Ha l l , 847 S. W 2d 208, 210 ( Te nn.
                                                                 .
       1 9 9 3 ) ; a nd ( 2) t he mov i ng pa r t y i s e nt i t l e d t o a j udgme nt
       a s ma t t e r of l a w on t he undi s put e d f a c t s . Ande r s on v.
       St a nda r d Re gi s t e r Co . , 857 S. W 2d 555, 559 ( Te nn. 1993) .
                                                         .
       The movi ng pa r t y ha s t he bur de n of pr ovi ng t ha t i t s mot i on
       s a t i s f i e s t he s e r e qui r e me nt s . Downe n v. Al l s t a t e I ns . Co. ,
       8 1 1 S. W 2d 523, 524 ( Te nn. 1991) .
                     .

          The s t a nda r ds gove r ni ng t he a s s e s s me nt of e vi de nc e i n t he
       s u mma r y j udgme nt c ont e xt a r e a l s o we l l e s t a bl i s he d. Cour t s
       mus t vi e w t he e vi de nc e i n t he l i ght mos t f a vor a bl e t o t he
       n o n movi ng pa r t y a nd mus t a l s o dr a w a l l r e a s ona bl e i nf e r -
       e nc e s i n t he nonmovi ng pa r t y' s f a v o r . Byr d , 847 S. W 2d a t.
       2 1 0 - 11. Cour t s s houl d gr a nt a s umma r y j udgme nt onl y whe n
       b o t h t he f a c t s a nd t he c onc l us i ons t o be dr a wn f r om t he
       f a c t s pe r mi t a r e a s ona bl e pe r s on t o r e a c h onl y one c onc l u-
       s i o n . I d.


Ca r v e l l v. Bot t oms , 900 S. W 2d 23 ( Te nn. 1995) .
                                    .



                                                     3
                                               THE FACTS



      The r e a r e no di s put e d f a c t s a s t o t he wa y a nd ma nne r i n wh i c h

t he a c c i de nt ha ppe ne d.        The mi nor pl a i nt i f f ( a ge 16 a t t he t i me o f

t h e a c c i de nt ) wa s a me mbe r of M . Fr a gome ni ' s He a l t h a nd Phys i c a l
                                          r

Ed u c a t i o n   cl as s .      I m di a t e l y
                                     me               pr i or     to      t he    mi nor      pl a i nt i f f ' s

i n j u r y , t he c l a s s i n whi c h t he mi nor pl a i nt i f f wa s a me mbe r br o k e

f or l u n c h a nd t he s t ude nt s we nt out s i de .                  Appr oxi ma t e l y s e ve n o f

t he ma l e me mbe r s of t he c l a s s be ga n t o e nga ge i n hor s e pl a y.                           Th e

h o r s e p l a y be ga n t o ge t r ough a t whi c h t i me M .
                                                              r                    Fr a gome ni or de r e d

t he s t u de nt s t o s t op.          Al l    di d e xc e pt     f or     t he mi nor        pl a i n t i f f .

Ei t he r    t he pl a i nt i f f    j ump e d on t he ba c k of                 a not he r    a nd l a r g e r
                                                                                                                1
s t u d e n t or t he pl a i nt i f f t a c kl e d t h e l a r ge r s t ude nt a t t he l e gs .

Th e t wo f e l l ba c k a nd t he mi nor pl a i nt i f f ' s a r m wa s br oke n.



      The pl a i nt i f f f r e e l y a dmi t s t ha t          he wa s e nga ge d i n hor s e p l a y

b u t d e n i e s t ha t M . Fr a gome ni t ol d t he m t o s t op.
                          r                                                           Addi t i ona l l y h e

a s s e r t s t ha t M .
                      r        Fr a gome ni e nc our a ge d t he hor s e pl a y.               M.
                                                                                                r      Fr a g a -

mi n i d e ni e s t ha t he di d s o.          The pl a i nt i f f di s a gr e e s a s s e r t i ng t ha t

M . Fr a gome ni s t a t e d: " go ge t hi m J oe , " a nd " J oe ' s t he t op dog i n
 r

hi s c l a s s . "    The s e a r e t he onl y f a c t s i n di s put e .


         1
       We do not consider this to be a material fact.      According to the minor
plaintiff's version, he tackled the larger student by the legs. In his deposition
he stated:

               " I picked him up and run back with him and I was going to dump
         him. When I felt his weight shift, I let go of him to break my fall,
         that's all I remember."

                                                     4
     In     hi s   d e p o s i t i on,   t he    pl a i nt i f f    wa s   a s ke d   t he     f ol l owi ng

q u e s t i o ns a nd ga ve t he f ol l owi ng a ns we r s :



       Q.     W n doe s t he c omme nt — W n di d Coa c h Fr a gome ni s a y,
                he                             he
              " I t l ooks l i ke J oe ' s t he t op dog i n c l a s s , " b e f or e
              you gr a bbe d Chr i s ?

       A.     W n I wa s wa l ki ng t owa r d Chr i s t o gr a b hi m.
               he

       Q.     Oka y.

       A.     W n I gr a bbe d hi m, I pi c ke d hi m up. You know, whe n
                he
              I wa s wa l ki ng t owa r d Chr i s t o gr a b h i m, he s a i d i t ,
              t he n r i ght a f t e r he got t hr ough s a yi ng i t , I gr a bbe d
              Chr i s a nd pi c ke d hi m up.

       Q.     Ar e you t e l l i ng me t ha t you we r e not goi ng t o pi c k up
              Chr i s ?

       A.     Ye s , I wa s pi c ki ng Chr i s up.

       Q.     So i t di dn' t ma t t e r wha t Coa c h Fr a gome ni s a i d one wa y
              or t he o t he r ; i s t ha t r i ght ?

       A.     Ye s .

       Q.     No ma t t e r wha t t he c oa c h s a i d or di dn' t s a y, you we r e
              goi ng t o pi c k up Chr i s .

       A.     Ye s .



     I n r ul i ng on a mot i on f or s umma r y j udgme nt , t he t r i a l c our t a n d

t hi s c o u r t a r e r e qui r e d t o vi e w a l l t he e vi de nc e i n a l i ght mo s t

f a v o r a b l e t o t he non- movi ng pa r t y.              The i s s ue s t ha t         l i e at   t he

h e a r t o f e va l ua t i ng a s umma r y j udgme nt mot i on a r e : ( 1) whe t he r a

f a c t ua l di s put e e xi s t s ; ( 2) whe t he r t he di s put e d f a c t i s ma t e r i a l

t o t h e o ut c o me o f       t he c a s e ;    a nd ( 3)        whe t he r   t he di s put e d f a c t

c r e a t e s a ge nui ne i s s ue f or t r i a l .          Byr d v.      Ha l l ,   s upr a ,   a t 21 4 .



                                                     5
A di s put e d f a c t             is   ma t e r i a l   if       it     mus t    be de c i de d i n or de r        to

r e s o l v e t he s ubs t a nt i ve c l a i m or de f e ns e a t                       whi c h t he mot i on i s

d i r e c t e d.     Byr d, a t 215.



                   The s t a nda r d of c a r e f or t e a c he r s a nd s c hool
         o f f i c i a l s i s we l l s t a t e d i n t he c a s e of Ki ng by Ki ng v.
         Ka r t a ns on , 720 S. W 2d 65 ( Te nn. App. 1986) . I n t ha t c a s e
                                      .
         t wo t e a c he r s ha d be e n f ound gui l t y of ne gl i ge nc e i n
         a l l owi ng a 13- ye a r - ol d s t ude nt , unde r t he i r c a r e , t o
         c r os s a s t r e e t uns upe r vi s e d. The boy wa s s t r uc k by a c a r
         i n s o doi ng. On a ppe a l t he c a s e wa s r e ve r s e d a nd, i n
         d o i ng s o, t he c our t s a i d:

                  Te a c he r s i n l oc a l s c hool di s t r i c t s a r e not e xpe c t e d
         t o be i ns ur e r s of t he s a f e t y of s t ude nt s whi l e t he y a r e
         a t s c hool . Robe r t s v . Robe r t s on Count y Boa r d of Educ a -
         t i on , 692 S. W 2d 863 ( Te nn. App. 1985) . The s t a nda r d of
                                .
         c a r e i s t ha t of r e a s ona bl e a nd or di n a r y c a r e unde r t he
         c i r c ums t a nc e s . Ha wki ns Count y v. Da vi s , 216 Te n n . 262,
         3 9 1 S. W 2d 658 ( 1965) . Thi s s t a nda r d of c a r e va r i e s
                      .
         a c c or di ng t o t he na t ur e of t he pe r s ons t o whom t he dut y
         i s owe d a nd t he c i r c ums t a nc e s unde r whi c h t he pa r t i e s
         f i nd t he ms e l ve s . Robe r t s v. Robe r t s on Count y Boa r d of
         Ed uc a t i on , 692 S. W 2d 863 ( Te nn. App. 1985) . The e xt e nt
                                      .
         t o whi c h a t e a c he r mus t s upe r vi s e t he a c t i vi t i e s of hi s
         o r he r s t ude nt s mus t be de t e r mi ne d wi t h r e f e r e nc e t o t he
         a ge a nd i ne xpe r i e nc e of t he s t ude nt s , t he i r ma t ur i t y, a nd
         t he da nge r s t o whi c h t he y ma y be e xpos e d. Towns l e y v.
         Ye l l ow Ca b Compa ny , 145 Te nn. 91, 237 S. W 58 ( 1922) .   .

Go e d e k e , e t       al   v.    Ca r t e r ,   et al ,        ( Te nn.       App.   opi ni on f i l e d M r c h
                                                                                                             a
1 7 , 1 9 8 9) .



         In        our    vi e w,       j udge d     unde r            t he   a bove    r ul e s   of    l a w,   t he

" d i s p u t e d f a c t s " s e t o ut a bove a r e not " ma t e r i a l " f a c t s whi c h wou l d

r e n d e r s umma r y j udgme nt i n a ppr opr i a t e .                     Cl e a r l y f r om t he t e s t i mo n y

o f t he pl a i nt i f f , n e i t he r a c t i ons or i na c t i ons of M . Fr a gome ni l e d
                                                                          r

t o t h e i nj ur y.          Addi t i ona l l y t e s t e d unde r t he s t a nda r ds unde r wh i c h

a d i r e c t e d ve r di c t or J NOV i s a ppr opr i a t e , we a r e of t h e o pi ni o n

                                                              6
t ha t r e a s ona bl e mi nds c oul d not di f f e r a s t o a ppor t i onme nt of f a u l t

t o t he e x t e n t      t ha t   t he pl a i nt i f f   wa s a t   l eas t   f i f t y pe r c e nt    at

f a ul t    a nd t hus b a r r e d f r om r e c ove r y.        Se e Ea t on v .      M Cl a i n,
                                                                                       c               891

S. W 2 d 587 ( Te nn. 1994) .
    .



           The p l a i nt i f f s f ur t he r a r gue t ha t t he t e a c he r wa s n e gl i ge nt i n

t ha t he vi ol a t e d s c hool r u l e s or pol i c y.             W l e i t i s e s t a bl i s h e d
                                                                      hi

t h a t t h e s c hool ha d a " ha n ds of f " pol i c y, i t i s not c l e a r whe t h e r

t he " ha nds of f " r e f e r s t o s t ude nt t o s t ude nt or t e a c he r t o s t ude n t .

I n a n y e ve nt ,      howe ve r ,   we mus t de c i de i f a vi ol a t i on of a s c h o o l

r ul e o r pol i c y by a t e a c he r c ons t i t ut e s a c t i ona bl e ne gl i ge nc e .            We

h o l d t h a t i t doe s not .



                    [ Thi s ] c our t a ddr e s s e d t he i s s ue of t he c r e a t i on of
           l i a bi l i t y by vi r t ue of r e qui r e me nt s of c ompa ny r ul e s i n
           t he c a s e of Eps t e i n, He nni ng & Co. v. Ra i l wa y Co. , 4
           Te nn. App. 412 ( 1926) . As pe r t i ne nt he r e , t he c our t
           q u ot e d wi t h a ppr ova l a s f ol l ows :

                           " Pr i va t e r ul e s of a ma s t e r r e gul a t i ng t he
                  c onduc t of hi s s e r va nt s i n t he ma na ge me nt of hi s
                  own bus i ne s s , a l t hough de s i gne d f or t he pr ot e c t i on
                  of ot he r s , s t a nd on a n e nt i r e l y di f f e r e nt f oot i ng
                  f r om s t a t ut e s a nd muni c i pa l or di na nc e s de s i gne d f or
                  t he pr ot e c t i on of t he publ i c . The l a t t e r , a s f a r a s
                  t he y go, f i x t he s t a nda r d of dut y t owa r d t hos e whom
                  t he y we r e i nt e nd e d t o pr ot e c t , a nd a vi ol a t i on of
                  t he m i s ne gl i ge nc e i n l a w or pe r s e . But a pe r s on
                  c a nnot , by t he a dopt i on of pr i va t e r ul e s , f i x t he
                  s t a nda r d of hi s dut y t o ot h e r s . Tha t i s f i xe d by
                  l a w, e i t he r s t a t ut or y o r c ommon. Suc h r ul e s ma y
                  r e qui r e mor e , or t he y ma y r e qui r e l e s s , t ha n t he
                  l a w r e q u i r e s ; a nd whe t he r a c e r t a i n c our s e of
                  c onduc t i s ne gl i ge nt ! or t he e xe r c i s e of r e a s ona bl e
                  c a r e , mus t b e de t e r mi ne d by t he s t a nda r d f i xe d by
                  l a w, wi t hout r e ga r d t o a ny pr i va t e r ul e s o f t h e
                  pa r t y. "


                                                     7
Go e d e k e , s upr a .



         I n Goe de ke ,      s upr a a nd i n Sni de r             v.   Sni de r ,    855 S. W 2d 5 8 8
                                                                                               .

( Te n n . App. 1983) t he a bov e r ul e s we r e a ppl i e d i n a c t i ons a ga i n s t

c o u n t y s c hool boa r ds .        Addi t i ona l l y we not e t ha t t he c our t s i n t h i s

s t a t e h a ve c ons i s t e nt l y he l d t ha t        a vi ol a t i on of r ul e s or ot h e r

r e g u l a t i ons pr omul ga t e d t o r e gul a t e " i n hous e " c onduc t                    doe s n o t

c o n s t i t ut e   ne gl i ge nc e    pe r   s e.        Se e ,    e . g.     Ne vi l l    v.     Ci t y   of

Tu l l a h o ma ,    756   S. W 2d
                               .         226   ( Te nn.      1988)       a nd     Ri me r    v.     Ci t y   of

Co l l e g e da l e , 835 S. W 2d 22 ( Te nn. App. 1992) .
                              .



         Un de r t he pr e va i l i ng l a w whe n a ppl i e d t o t he undi s put e d f a c t s

a n d c i r c ums t a nc e s of t hi s c a s e we a r e of t he opi ni on t ha t s umma r y

j u d g me n t   wa s a ppr opr i a t e .      W a f f i r m t he j udgme nt
                                                e                                           of    t he t r i a l

c our t .



         Cos t s a r e t a xe d t o t h e a ppe l l a nt a nd t hi s c a s e i s r e ma nde d t o

t he t r i a l c our t f or t he c ol l e c t i on t he r e of .




                                                      _______________________________ _ _ _
                                                      Don T. M M r a y, J .
                                                              c ur


CONCUR:

_ _ _ _ _ _ _ ____________________________
He r s c he l P. Fr a nks , J .

_ _ _ _ _ _ _ ____________________________


                                                       8
Cl i f f o r d E. Sa nde r s , Sr . J udge .




                                               9
                                  I N THE COURT OF APPEALS




W ANDA SHARP, I ndi vi dua l l y a nd a s )             ANDERSON CI RCUI T
M t h e r a nd Ne xt Fr i e nd of
  o                                               )     C. A. NO. 03A01- 9508- CV- 0028 2
J OSEPH RI GGS,                                   )
                                                  )
              Pl a i nt i f f s - Appe l l a nt s )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
vs .                                              )     HON. J AMES B. SCOTT, J R.
                                                  )     J UDGE
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
ANDERSON COUNTY a nd ANDERSON                     )     AFFI RMED AND REMANDED
SCHOOL BOARD OF EDUCATI ON,                       )
              De f e nda nt s - Appe l l e e s )



                                              ORDER


        Thi s    a ppe a l   c a me o n t o b e he a r d upon t he r e c or d f r om t h e

Ci r c u i t Cour t of Ande r s on Count y, br i e f s a nd a r gume nt of c ouns e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of t he opi ni on t ha t t he r e

wa s n o r e ve r s i bl e e r r or i n t he t r i a l c our t .

        The j udgme nt o f t he t r i a l c our t i s a f f i r me d.     Cos t s a r e t a xe d

t o t h e a ppe l l a nt a nd t hi s c a s e i s r e ma nde d t o t he t r i a l c our t f o r

t he c o l l e c t i on t he r e of .



                                                      PER CURI AM
11